954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re DONALDSON COMPANY, INC.
No. 91-1386.
United States Court of Appeals, Federal Circuit.
Oct. 2, 1991.

REMANDED.
ON MOTION
ARCHER, Circuit Judge.

ORDER

1
The Commissioner of Patents and Trademarks moves for leave to file a motion for remand, with motion for remand attached.   Donaldson Company, Inc. does not oppose the motions.


2
Accordingly,

IT IS ORDERED THAT:

3
(1) The Commissioner's motion for leave is granted.


4
(2) The Commissioner's motion to remand to the Board of Patent Appeals and Interferences for further proceedings is granted.


5
(3) All remaining motions are moot.